

EXHIBIT 10.2
HOWMET AEROSPACE INC.
CHANGE IN CONTROL SEVERANCE PLAN
The Company hereby amends and restates, effective as of September 30, 2020, the
Howmet Aerospace Inc. Change in Control Severance Plan (this “Plan”), which was
originally adopted on January 11, 2002 (the “Effective Date”), subsequently
amended on January 1, 2010, subsequently amended and restated on February 27,
2017, subsequently amended and restated on February 1, 2018, and subsequently
amended and restated on May 14, 2019. All capitalized terms used and not
otherwise defined herein are defined in Section 1 hereof.
SECTION 1.DEFINITIONS. As hereinafter used:
a.“Affiliate” shall have the meaning set forth in Rule 12b-2 under Section 12 of
the Exchange Act.
b.“Applicable Multiplier” shall mean (a) in the case of a Tier I Employee, three
(3), (b) in the case of a Tier II Employee, two (2), and (c) in the case of a
Tier III Employee, one and one-half (1.5); provided, however, that, with respect
to an Eligible Employee who incurs a Severance Event during the three-year
period immediately preceding such individual’s Mandatory Retirement Age, such
multiplier shall be multiplied by a fraction, the numerator of which is the
number of full and partial months remaining until such Eligible Employee attains
Mandatory Retirement Age, and the denominator of which is thirty-six (36).
c.“Applicable Period” shall mean (a) in the case of a Tier I Employee, the
thirty-six (36)-month period immediately following such Tier I Employee’s
Severance Date, (b) in the case of a Tier II Employee, the twenty-four
(24)-month period immediately following such Tier II Employee’s Severance Date,
and (c) in the case of a Tier III Employee, the eighteen (18)-month period
immediately following such Tier III Employee’s Severance Date; provided,
however, that, with respect to an Eligible Employee who incurs a Severance Event
during the three-year period immediately preceding such individual’s Mandatory
Retirement Age, such period shall be multiplied by a fraction, the numerator of
which is the number of full and partial months remaining until such Eligible
Employee attains Mandatory Retirement Age, and the denominator of which is
thirty-six (36).
d.“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.
e.“Board” means (a) prior to a Change in Control, the Board of Directors of the
Company and (b) following a Change in Control, if the Company is not the
ultimate parent corporation of the group that includes the Company and all of
its Affiliates and is not publicly traded, the board of directors of the
ultimate parent company of such group.
f.“Business Combination” shall have the meaning set forth in Section 1.8(c).





--------------------------------------------------------------------------------



g.“Cause” means: (a) the willful and continued failure by the Eligible Employee
to substantially perform the Eligible Employee’s duties with the Employer that
has not been cured within thirty (30) days after a written demand for
substantial performance is delivered to the Eligible Employee by the Board,
which demand specifically identifies the manner in which the Board believes that
the Eligible Employee has not substantially performed the Eligible Employee’s
duties, or (b) the willful engaging by the Eligible Employee in conduct that is
demonstrably and materially injurious to the Company, monetarily or otherwise.
For purposes of clauses (a) and (b) of this definition, (i) no act, or failure
to act, on the Eligible Employee’s part shall be deemed “willful” unless done,
or omitted to be done, by the Eligible Employee not in good faith and without
reasonable belief that the Eligible Employee’s act, or failure to act, was in
the best interest of the Company and (ii) in the event of a dispute concerning
the application of this provision, no claim by the Company that Cause exists
shall be given effect unless the Board determines that it has been established
by clear and convincing evidence that Cause exists and a resolution to that
effect is adopted by the affirmative vote of not less than three quarters
(3/4) of the entire membership of the Board (after reasonable notice to the
Eligible Employee and an opportunity for the Eligible Employee, together with
the Eligible Employee’s counsel, to be heard by the Board).
h.“Change in Control” means the occurrence of an event set forth in any one of
the following paragraphs:
(i)any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”) becomes the beneficial owner (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either (A) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section 1.8, the
following acquisitions shall not constitute a Change of Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any of its Affiliates or (iv) any acquisition
pursuant to a transaction that complies with Sections 1.8(c)(i), 1.8(c)(ii) and
1.8(c)(iii);
(ii)individuals who, as of May 24, 2017, constituted the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
May 24, 2017 whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least two-thirds ( 2/3) of the
directors then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board; but, provided, further, that any
such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board shall not be considered a member
of the Incumbent Board unless and until such individual is elected
2



--------------------------------------------------------------------------------



to the Board at an annual meeting of the Company occurring after the date such
individual initially assumed office, so long as such election occurs pursuant to
a nomination approved by a vote of at least two-thirds ( 2/3) of the directors
then comprising the Incumbent Board, which nomination is not made pursuant to a
Company contractual obligation;
(iii)consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
Subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its Subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (i) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, 55% or more of the then-outstanding shares of common stock (or, for
a non-corporate entity, equivalent securities) and the combined voting power of
the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more Subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity entitled to vote generally in the election of
directors (or, for a non-corporate entity, equivalent securities), except to the
extent that such ownership existed prior to the Business Combination, and
(iii) at least a majority of the members of the board of directors (or, for a
non-corporate entity, equivalent governing body) of the entity resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or
(iv)the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company.
i.“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time.
j.“Committee” means the Compensation and Benefits Committee of the Board.
3



--------------------------------------------------------------------------------



k.“Company” means Howmet Aerospace Inc. or any successors thereto.
l.“DB Pension Plan” means any tax-qualified, supplemental or excess defined
benefit pension plan maintained by the Company or any of its Affiliates and any
other defined benefit plan or agreement entered into between the Eligible
Employee and the Company or any of its Affiliates which is designed to provide
the Eligible Employee with supplemental defined benefit retirement benefits.
m.“DC Pension Plan” means any tax-qualified, supplemental or excess defined
contribution plan maintained by the Company or any of its Affiliates and any
other defined contribution plan or agreement entered into between the Eligible
Employee and the Company or any of its Affiliates which is designed to provide
the Eligible Employee with supplemental defined contribution retirement
benefits.
n.“Delayed Payment Date” shall have the meaning given in Section 2.1(g).
o.“Eligible Employee” means any Tier I, Tier II, or Tier III Employee. An
Eligible Employee becomes a “Severed Employee” once he or she incurs a Severance
Event.
p.“Employer” means the Company or any of its Subsidiaries that employs the
applicable Eligible Employee.
q.“Entity” means any individual, entity, person (within the meaning of
Section 3(a)(9) of the Exchange Act), or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act), other than (a) an employee
plan of the Company or any of its Affiliates, (b) any Affiliate of the Company,
(c) an underwriter temporarily holding securities pursuant to an offering of
such securities, or (d) a corporation owned, directly or indirectly, by
shareholders of the Company in substantially the same proportions as their
ownership of the Company.
r.“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.
s.“Excise Tax” shall mean any excise tax imposed under Section 4999 of the Code.
t.“Good Reason” in respect of an Eligible Employee means the occurrence, after a
Change in Control (or prior to a Change in Control, under the circumstances
described in the second sentence of Section 1.29 hereof, treating all references
below to a “Change in Control” as references to the date that the Company enters
into an agreement the consummation of which would constitute a Change in
Control), of:
(i)the assignment to the Eligible Employee of any duties inconsistent with the
Eligible Employee’s employment status with the Employer immediately prior to the
Change in Control or a substantial adverse alteration in the nature or status of
the Eligible Employee’s responsibilities from those in effect immediately prior
to the Change in
4



--------------------------------------------------------------------------------



Control, including, but not limited to, (i) with respect to a Tier I Employee,
the Eligible Employee’s ceasing to hold the office as the sole chief executive
officer of the Company (or its parent or successor) and to function in that
capacity, reporting directly to the board of directors of a public company, and
(ii) with respect to a Tier II Employee, the Eligible Employee’s ceasing to
report directly to the chief executive officer of a public company;
(ii)a reduction by the Company in the Eligible Employee’s total compensation and
benefits in the aggregate from that in effect immediately prior to the Change in
Control. Total compensation and benefits includes, but is not limited to
(i) annual base salary, annual variable compensation opportunity (taking into
account applicable performance criteria and the target bonus amount of annual
variable compensation); (ii) long-term stock-based and cash incentive
opportunity (taking into account applicable performance criteria and the target
equity compensation amount); and (iii) benefits and perquisites under pension,
savings, life insurance, medical, health, disability, accident and material
fringe benefit plans of the Company or its Subsidiaries or Affiliates in which
the Eligible Employee was participating immediately before the Change in
Control;
(iii)the relocation of the Eligible Employee’s principal place of employment to
a location more than fifty (50) miles from the Eligible Employee’s principal
place of employment immediately prior to the Change in Control; or
(iv)the failure by the Employer to pay to the Eligible Employee any portion of
the Eligible Employee’s compensation, within fourteen (14) days of the date such
compensation is due.
The Eligible Employee’s right to terminate the Eligible Employee’s employment
for Good Reason shall not be affected by the Eligible Employee’s incapacity due
to physical or mental illness. The Eligible Employee’s continued employment
shall not constitute consent to, or a waiver of rights with respect to, any act
or failure to act constituting Good Reason hereunder. For purposes of any
determination regarding the existence of Good Reason, any good faith
determination by the Eligible Employee that Good Reason exists shall be
conclusive.
u.“Incumbent Board” shall have the meaning set forth in Section 1.8(b).
v.“Mandatory Retirement Age” means, solely for purposes of this Plan, age
seventy-five (75).
w.“Notice of Termination” shall have the meaning set forth in Section 3.5.
x.“Outstanding Company Common Stock” shall have the meaning set forth in Section
1.8(a).
y.“Outstanding Company Voting Securities” shall have the meaning set forth in
Section 1.8(a).
5



--------------------------------------------------------------------------------



z.“Person” shall have the meaning set forth in Section 1.8(a).
aa.“Plan Payments” shall have the meaning given in Section 2.2(a).
ab.A “Separation from Service” means a “separation from service” within the
meaning of Section 409A of the Code and Treasury Regulation Section 1.409A-1(h).
ac.“Severance Event” means an Eligible Employee’s Separation from Service on or
within two (2) years immediately following the date of a Change in Control,
(a) by the Employer other than for Cause, or (b) by the Eligible Employee for
Good Reason. In addition, for purposes of this Plan, the Eligible Employee shall
be deemed to have incurred a Severance Event, if (i) the Eligible Employee’s
Separation from Service occurs because his employment is terminated by the
Employer without Cause prior to a Change in Control (whether or not a Change in
Control ever occurs) and such termination was at the request or direction of an
Entity that has entered into an agreement with the Company the consummation of
which would constitute a Change in Control or (ii) the Eligible Employee’s
Separation from Service occurs because he terminates his employment for Good
Reason prior to a Change in Control (whether or not a Change in Control ever
occurs) and the circumstance or event which constitutes Good Reason occurs at
the request or direction of such an Entity. For purposes of any determination
regarding the applicability of the immediately preceding sentence, any position
taken by the Eligible Employee shall be presumed to be correct unless the Board
affirmatively determines that it has been established by clear and convincing
evidence that such position is not correct. An Eligible Employee will not be
considered to have incurred a Severance Event if his or her employment is
discontinued by reason of the Eligible Employee’s death or a physical or mental
condition causing such Eligible Employee’s inability to substantially perform
his or her duties with the Employer, including, without limitation, such
condition entitling him or her to benefits under any sick pay or disability
income policy or program of the Company or any of its Affiliates.
ad.“Severance Date” means the date on which an Eligible Employee’s Severance
Event takes place.
ae.“Severance Pay” shall have the meaning set forth in Section 2.1(a).
af.“Severed Employee” shall have the meaning set forth in Section 1.15.
ag.“Subsidiary” shall have the meaning set forth in Rule 12b-2 under Section 12
of the Exchange Act.
ah.“Tier I Employee” means each employee of the Company or any Subsidiary
thereof who is designated by the Committee as eligible to participate in this
Plan as a Tier I Employee.
ai.“Tier II Employee” means (a) each Executive Vice President of the Company as
of May 14, 2019 who has not waived in writing the right to participate in this
Plan,
6



--------------------------------------------------------------------------------



and (b) each other employee of the Company or any Subsidiary thereof who is
designated by the Committee as eligible to participate in this Plan as a Tier II
Employee.
aj.“Tier III Employee” means (a) each Board-elected officer as of May 14, 2019
who is not a Tier I Employee or Tier II Employee and who has not waived in
writing the right to participate in this Plan, and (b) each other employee of
the Company or any Subsidiary thereof who is designated by the Committee as
eligible to participate in this Plan as a Tier III Employee.
ak.“Transitional Contributions” means 2018 Transitional Employer Retirement
Income Contributions (as defined in the Company’s Salaried Retired Savings Plan)
and any corresponding contributions to supplemental or excess defined
contribution plans.
SECTION 2.BENEFITS.
a.Severance Payments and Benefits. Each Severed Employee shall be entitled,
subject to Section 2.4, to receive the following payments and benefits from the
Company.
(i)Severance Pay. A lump sum cash amount (the “Severance Pay”) equal to the sum
of (i) the product of (A) the sum of (1) the Severed Employee’s annual base
salary, and (2) the Severed Employee’s target annual cash incentive compensation
as in effect immediately prior to the Change in Control, and (B) the Applicable
Multiplier, and (ii) the product of (A) such target annual cash incentive
compensation and (B) a fraction, the numerator of which is the number of days
elapsed through the Severance Date in the fiscal year during which the Severance
Date occurs and the denominator of which is 365 (or 366, if such fiscal year is
a leap year). For purposes of this Section 2.1(a), annual base salary shall be
the higher of the Severed Employee’s (x) base monthly salary in the calendar
month immediately preceding a Change in Control and (y) base monthly salary in
the calendar month immediately preceding the Severed Employee’s Severance Date
(in each case, without regard to any reductions therein which constitute Good
Reason), multiplied by twelve (12).
(ii)Benefits. During the Applicable Period, the Company shall arrange to provide
the Severed Employee and anyone entitled to claim through the Severed Employee
life, accident and health (including medical, behavioral, prescription drug,
dental and vision) benefits substantially similar to those provided to the
Severed Employee and anyone entitled to claim through the Severed Employee
immediately prior to the Severed Employee’s Severance Date or, if more favorable
to the Severed Employee, those provided to the Severed Employee and those
entitled to claim through the Severed Employee immediately prior to the first
occurrence of an event or circumstance constituting Good Reason, at no greater
after-tax cost to the Severed Employee than the after tax cost to the Severed
Employee immediately prior to such Severance Date or occurrence.
(iii)DC Pension Plans. In addition to the retirement benefits to which the
Severed Employee is entitled under each DC Pension Plan, the Company shall pay
the Severed Employee a lump sum cash amount equal to the product of (i) the
annual value of Company
7



--------------------------------------------------------------------------------



contributions or allocations (excluding any employee deferrals or contributions,
Transitional Contributions, and earnings) to all DC Pension Plans, on behalf of
the employee (determined based on the rate of contributions and allocations in
effect as of immediately prior to such Change in Control, but assuming such
contributions and allocations are applied to the annualized base salary plus
target annual cash incentive compensation as determined in Section 2.1(a)) and
(ii) the Applicable Multiplier.
(iv)DB Pension Plans. If the Severed Employee would have become eligible for an
early retirement subsidy with respect to such Severed Employee’s retirement
benefits under any DB Pension Plan had the Severed Employee remained employed
through the end of the Applicable Period, in addition to the retirement benefits
to which the Severed Employee is entitled under each DB Pension Plan, the
Company shall pay the Severed Employee a lump sum cash amount equal to the
excess of the actuarial equivalent of the aggregate retirement pension (taking
into account any early retirement subsidies associated therewith and determined
in accordance with the normal form of payment under each DB Pension Plan,
commencing at the date on or after the last day of the Applicable Period as of
which the actuarial equivalent of such form of payment is greatest) which the
Severed Employee would have accrued and vested in under the terms of all DB
Pension Plans determined:
(1)without regard to any amendment to any DB Pension Plan made subsequent to a
Change in Control and on or prior to the date of the Severed Employee’s
Severance Date, which amendment adversely affects in any manner the computation
of retirement benefits thereunder, and
(2)solely for purposes of determining eligibility for pension benefits,
including all applicable retirement subsidies, as if the Severed Employee had
accumulated (after the Severed Employee’s Severance Date) the number of
additional months of age and service credit thereunder that the Severed Employee
would have accumulated had the Severed Employee remained employed by the Company
during the Applicable Period;
over the actuarial equivalent of the aggregate retirement pension (taking into
account any early retirement subsidies associated therewith and determined in
accordance with the normal form of payment under each DB Pension Plan,
commencing at the date on or after the Severed Employee’s Severance Date as of
which the actuarial equivalent of such form of payment is greatest) that the
Severed Employee had accrued and vested in pursuant to the provisions of the DB
Pension Plans as of the Severed Employee’s Severance Date.
For purposes of this Section 2.1(d), “actuarial equivalent” shall be determined
based upon the Severed Employee’s age as of the Severed Employee’s Severance
Date using the same assumptions utilized under the Howmet Aerospace Retirement
Plan I, Section 8.3(d)(ii) or the successor to such provision (without regard to
applicable dollar limitations ($5,000 as of the Effective Date)) immediately
prior to the Severed Employee’s Severance Date or, if more favorable to the
Severed Employee, immediately prior to the first occurrence of an event or
circumstance constituting Good Reason.
8



--------------------------------------------------------------------------------



(v)Post-Retirement Benefit Plans. If the Severed Employee would have become
entitled to benefits under the Company’s post-retirement health care plans, as
in effect immediately prior to the Severed Employee’s Severance Date or, if more
favorable to the Severed Employee, as in effect immediately prior to the first
occurrence of an event or circumstance constituting Good Reason, had the Severed
Employee’s employment terminated at any time during the Applicable Period, the
Company shall provide such post-retirement health care benefits to the Severed
Employee and the Severed Employee’s dependents commencing on the later of
(i) the date on which such coverage would have first become available in
accordance with the terms of the applicable plan and (ii) the date on which
benefits described in Section 2.1(b) terminate, and ending upon the death of the
Eligible Employee. Any such benefit that is dependent on service or compensation
shall be determined as if the Severed Employee had accumulated (after the
Severed Employee’s Severance Date) the number of additional months of age and
service credit thereunder that the Severed Employee would have accumulated had
the Severed Employee remained employed by the Company through the end of the
Applicable Period, and as if the Severed Employee had been credited with
compensation for each full calendar month following the calendar month of the
Severed Employee’s Severance Date up to the end of the Applicable Period equal
to the Severed Employee’s annualized based salary as determined in
Section 2.1(a), plus the Severed Employee’s target annual cash incentive
compensation as determined in Section 2.1(a), divided by twelve (12). Except for
the additional service and compensation credit during the Applicable Period,
nothing herein is intended to provide the Severed Employee with benefits that
exceed the benefits provided to other participants in the applicable
post-retirement health care plans, as in effect from time to time.
(vi)The Company shall provide the Severed Employee with reasonable outplacement
services suitable to the Severed Employee’s position through the date that is
six (6) months following the Severed Employee’s Severance Date or, if earlier,
the date on which the Severed Employee first accepts an offer of employment from
a new employer.
(vii)The amounts described in Sections 2.1(a), (c) and (d) shall be paid to the
Eligible Employee in a cash lump sum as soon as practicable after the Severance
Date but in no event later than thirty (30) days after the Severance Date;
provided that, if the Severed Employee is, as of the Severance Date, a
“specified employee” within the meaning of Section 409A of the Code as
determined in accordance with the methodology duly adopted by the Company as in
effect on the Severance Date, then such lump sum amounts shall instead be paid
on the first business day that is at least six (6) months after the Severance
Date (or if sooner, upon the death of the Severed Employee) (the “Delayed
Payment Date”), with interest at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code, from the first business day after the
Severance Date through the Delayed Payment Date.
b.Reduction of Certain Payments.
(i)Anything in this Plan to the contrary notwithstanding, if the Accounting Firm
(as defined below) shall determine that receipt of all Payments (as defined
below) of any Severed Employee would subject the Severed Employee to the Excise
Tax, the Accounting Firm shall determine whether to reduce any of the Payments
paid or payable pursuant to this Plan (the
9



--------------------------------------------------------------------------------



“Plan Payments”) so that the Parachute Value (as defined below) of all Payments,
in the aggregate, equals the Safe Harbor Amount (as defined below). The Plan
Payments shall be so reduced only if the Accounting Firm determines that the
Severed Employee would have a greater Net After-Tax Receipt (as defined below)
of aggregate Payments if the Plan Payments were so reduced. If the Accounting
Firm determines that the Severed Employee would not have a greater Net After-Tax
Receipt of aggregate Payments if the Plan Payments were so reduced, the Severed
Employee shall receive all Plan Payments to which the Participant is entitled
hereunder.
(ii)If the Accounting Firm determines that aggregate Plan Payments should be
reduced so that the Parachute Value of all Payments, in the aggregate, equals
the Safe Harbor Amount, the Company shall promptly give the Severed Employee
notice to that effect and a copy of the detailed calculation thereof. All
determinations made by the Accounting Firm under this Section 2.2 shall be
binding upon the Company, its Affiliates and the Severed Employee and shall be
made as soon as reasonably practicable and in no event later than fifteen (15)
days following the Severance Date. For purposes of reducing the Plan Payments so
that the Parachute Value of all Payments, in the aggregate, equals the Safe
Harbor Amount, only amounts payable under the Plan (and no other Payments) shall
be reduced. The reduction of the amounts payable hereunder, if applicable, shall
be made by reducing the Plan Payments that have a Parachute Value in the
following order: Section 2.1(c), Section 2.1(d), Section 2.1(a), Section 2.1(b),
Section 2.1(e), Section 2.1(f), in each case, beginning with payments or
benefits that do not constitute non-qualified deferred compensation and reducing
payments or benefits in reverse chronological order beginning with those that
are to be paid or provided the farthest in time from the Severance Date, based
on the Accounting Firm’s determination. All reasonable fees and expenses of the
Accounting Firm shall be borne solely by the Company.
(iii)To the extent requested by the Severed Employee, the Company and its
Affiliates shall cooperate with the Severed Employee in good faith in valuing,
and the Accounting Firm shall take into account the value of, services provided
or to be provided by the Severed Employee (including, without limitation, the
Severed Employee’s agreeing to refrain from performing services pursuant to a
covenant not to compete or similar covenant, before, on or after the date of a
change in ownership or control of the Company (within the meaning of Q&A-2(b) of
the final regulations under Section 280G of the Code)), such that payments in
respect of such services may be considered reasonable compensation within the
meaning of Q&A-9 and Q&A-40 to Q&A-44 of the Treasury Regulations under Section
280G of the Code and/or exempt from the definition of the term “parachute
payment” within the meaning of Q&A-2(a) of the Treasury Regulations under
Section 280G of the Code in accordance with Q&A-5(a) of the Treasury Regulations
under Section 280G of the Code.
(iv)The following terms shall have the following meanings for purposes of this
Section 2.2:
“Accounting Firm” shall mean a nationally recognized certified public accounting
firm or other professional organization that is a certified public accounting
firm recognized as an expert in determinations and calculations for purposes of
Section
10



--------------------------------------------------------------------------------



280G of the Code that is selected by the Company prior to a Change in Control
for purposes of making the applicable determinations hereunder.
“Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on the Participant with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to the Severed Employee’s taxable
income for the immediately preceding taxable year, or such other rate(s) as the
Accounting Firm determines to be likely to apply to the Severed Employee in the
relevant tax year(s).
“Parachute Value” of a Payment shall mean the present value as of the date of
the change in control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under Section 280G(b)(2) of
the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.
“Payment” shall mean any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
the Severed Employee, whether paid or payable pursuant to this Plan or
otherwise.
“Safe Harbor Amount” shall mean the maximum Parachute Value of all Payments that
the Severed Employee can receive without any Payments being subject to the
Excise Tax.
The provisions of this Section 2.2 shall survive the expiration or termination
of the Plan.
c.Legal Fees. The Company shall pay to any Eligible Employee all legal fees and
expenses incurred by such Eligible Employee in disputing in good faith any issue
hereunder or in seeking in good faith to obtain or enforce any benefit or right
provided by this Plan; provided, that the payment of legal fees hereunder by the
Company shall not be required if the Eligible Employee pursues such dispute in a
manner inconsistent with the provisions of Section 3.3 hereof; and provided
further, that the Eligible Employee shall be required to repay any such amounts
to the Company to the extent that an arbitrator issues a final, unappealable
order setting forth a determination that the position taken by the Eligible
Employee was frivolous or advanced in bad faith. The Company shall pay to the
Eligible Employee all legal fees and expenses incurred in connection with any
tax audit or proceeding to the extent attributable to the application of Section
4999 of the Code to any payment or benefit provided hereunder. All payments for
legal fees and expenses shall be made within fourteen (14) business days after
delivery of the Eligible Employee’s written requests for payment accompanied
with such evidence of fees and expenses incurred as the Company reasonably may
require. In order to comply with Section 409A of the Code, in no event shall the
payments by the Company under this Section 2.3 be made later than the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred, provided, that the Eligible Employee shall have
11



--------------------------------------------------------------------------------



submitted an invoice for such fees and expenses at least fourteen (14) business
days before the end of the calendar year next following the calendar year in
which such fees and expenses were incurred. The amount of such legal fees and
expenses that the Company is obligated to pay in any given calendar year shall
not affect the legal fees and expenses that the Company is obligated to pay in
any other calendar year, and the Eligible Employee’s right to have the Company
pay such legal fees and expenses may not be liquidated or exchanged for any
other benefit.
d.Withholding. The Company shall be entitled to withhold from amounts to be paid
to any Eligible Employee hereunder any federal, state or local withholding or
other taxes or charges (or foreign equivalents of such taxes or charges) which
it is from time to time required to withhold under applicable law or regulation.
e.Status of Plan Payments. No payments or benefits pursuant to this Plan shall
constitute “compensation” (or similar term) under any employee benefit plan
sponsored or maintained by the Company or any of its Affiliates, including any
DB Pension Plan or DC Pension Plan.
f.Mitigation; Setoff. A Severed Employee is not required to seek other
employment or attempt in any way to reduce any amounts payable to the Severed
Employee under the Plan. Further, no payment or benefit provided for in this
Plan shall be reduced by any compensation earned by the Severed Employee as a
result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by the Severed Employee to the Company or
its Affiliates, or otherwise.
SECTION 3.PLAN ADMINISTRATION; CLAIMS PROCEDURES.
a.The Committee shall administer the Plan and, prior to a Change in Control:
(i)the Committee may interpret and construe the terms of the Plan, prescribe,
amend and rescind rules and regulations under the Plan and make all other
determinations necessary or advisable for the administration of the Plan,
subject to all of the provisions of the Plan;
(ii)any determination by the Committee shall be final and binding with respect
to the subject matter thereof on all Eligible Employees and all other persons;
(iii)the Committee may delegate any of its duties hereunder to such person or
persons from time to time as it may designate.
Notwithstanding anything in the Plan to the contrary, after a Change in Control,
neither the Committee nor any other person shall have discretionary authority in
the administration of the Plan, and any arbitrator, court or tribunal that
adjudicates any dispute, controversy, or claim in connection with benefits under
Section 2 will apply a de novo standard of review to any determinations made by
the Committee or the Company. Such de novo standard shall apply
12



--------------------------------------------------------------------------------



notwithstanding the grant of full discretion hereunder to the Committee or any
person or characterization of any decision by the Committee or by such person as
final, binding or conclusive on any party.
b.The Committee is empowered, on behalf of the Company, to engage accountants,
legal counsel and such other personnel as it deems necessary or advisable to
assist it in the performance of its duties under the Plan. The functions of any
such persons engaged by the Committee shall be limited to the specified services
and duties for which they are engaged, and such persons shall have no other
duties, obligations or responsibilities under the Plan. Such persons shall
exercise no discretionary authority or discretionary control respecting the
management of the Plan. All reasonable expenses thereof shall be borne by the
Company.
a.Claims Procedure.
(i)In the event of a claim by an Eligible Employee, such Eligible Employee shall
present the reason for his or her claim in writing to the Committee. The
Committee shall, within ninety (90) days after receipt of such written claim
(unless special circumstances require an extension of up to ninety (90) days, in
which case written notice of the extension shall be furnished to the Eligible
Employee prior to the end of the initial ninety (90)-day period, indicating the
special circumstances requiring an extension and the date by which the Committee
expects to render its decision), send a written notification to the Eligible
Employee as to its disposition. In the event the claim is wholly or partially
denied, such written notification shall (i) state the specific reason or reasons
for the denial, (ii) make specific reference to the relevant Plan provisions on
which the denial is based, (iii) provide a description of any additional
material or information necessary for the Eligible Employee to perfect the claim
and an explanation of why such material or information is necessary, and
(iv) describe the Plan’s review procedures and the time limits applicable to
such procedures, including the Eligible Employee’s right to bring a civil action
under Section 502(a) of ERISA following a full or partial denial of the claim on
review.
(ii)In the event that an Eligible Employee wishes to appeal the denial of his or
her claim he or she may request a review of such denial by making application in
writing to the Committee within sixty (60) days after receipt of such denial. An
Eligible Employee (or his or her duly authorized legal representative) shall be
provided, upon written request to the Committee and free of charge, reasonable
access to, and copies of, all documents, records or other information in the
Company’s possession relevant to his or her claim and may submit comments,
documents, records and other information relating to the claim, which shall be
taken into account by the Committee in reviewing its denial of the Eligible
Employee’s claim, without regard to whether such information was submitted or
considered in the initial claim.
(iii)Within sixty (60) days after receipt of a written appeal (unless special
circumstances require an extension of up to sixty (60) days, in which case
written notice of the extension shall be furnished to the Eligible Employee
prior to the end of the initial sixty (60)-day period, indicating the special
circumstances requiring an extension and the date by which the Committee expects
to render its decision on review), the Committee shall notify the Eligible
Employee of the final decision in writing. In the event the claim is wholly or
partially denied on
13



--------------------------------------------------------------------------------



review, such written notification shall (i) state the specific reason or reasons
for the denial, (ii) make specific reference to the relevant Plan provisions on
which the denial is based, (iii) a statement of the Eligible Employee’s
entitlement, upon written request to the Committee and free of charge,
reasonable access to, and copies of, all documents, records or other information
in the Company’s possession relevant to his or her claim, and (iv) describe the
Eligible Employee’s right to bring a civil action under Section 502(a) of ERISA.
(iv)Notwithstanding the foregoing, upon the mutual agreement of the Eligible
Employee and the Committee, any claim, dispute or controversy that has been
submitted by the Eligible Employee in writing to the Committee may be submitted
directly to arbitration in accordance with Section 3.4.
b.Any claim, dispute or controversy arising under or in connection with the
Plan, and which is not resolved in accordance with Section 3.3, shall be settled
exclusively by arbitration in Wilmington, Delaware. All claims, disputes and
controversies shall be submitted to the CPR Institute for Dispute Resolution
(“CPR”) in accordance with the CPR’s rules then in effect; provided, however,
that the evidentiary standards set forth in this Agreement shall apply. The
claim, dispute or controversy shall be heard and decided by three (3)
arbitrators selected from CPR’s employment panel. The arbitrators’ decision
shall be final and binding on all parties. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction.
c.Any purported termination of an Eligible Employee’s employment shall be
communicated by written Notice of Termination from one party hereto to the other
party in accordance with Section 4.7. For purposes of this Plan, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Plan relied upon, shall set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Eligible Employee’s employment under the provision so indicated, and shall
specify the Severance Date (which, in the case of a termination by the Company,
shall not be less than thirty (30) days, and, in the case of a termination by
the Eligible Employee, shall not be less than fifteen (15) days nor more than
sixty (60) days, respectively, after the date such Notice of Termination is
given).
d.PLAN MODIFICATION OR TERMINATION.
The Plan may be amended or terminated by the Board at any time; provided,
however, that the Committee may make amendments to the Plan (a) that are
required by applicable law, (b) that will have minimal effect upon the Company’s
cost of providing benefits under the Plan, or (c) that do not change or alter
the character and intent of the Plan; and provided, further that the Plan may
not be terminated, or amended in any manner that adversely affects any Eligible
Employee (other than an Eligible Employee whose employment with the Company and
its Subsidiaries commences subsequent to the applicable Change in Control),
(i) within two (2) years immediately following a Change in Control, or (ii) in
anticipation of a specific contemplated Change in Control.
14



--------------------------------------------------------------------------------



SECTION 4.GENERAL PROVISIONS.
a.Except as otherwise provided herein or by law, no right or interest of any
Eligible Employee under the Plan shall be assignable or transferable, in whole
or in part, either directly or by operation of law or otherwise, including,
without limitation, by execution, levy, garnishment, attachment, pledge or in
any manner. No attempted assignment or transfer of any such right or interest
shall be effective, and no right or interest of any Eligible Employee under the
Plan shall be liable for, or subject to, any obligation or liability of such
Eligible Employee. The Plan shall inure to the benefit of, and be binding upon,
the Company and its successors and assigns. The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform the obligations set forth in
the Plan in the same manner and to the same extent as the Company would be
required to do so.
b.Neither the establishment of the Plan, nor any modification thereof, nor the
creation of any fund, trust or account, nor the payment of any benefits shall be
construed as giving any Eligible Employee, or any person whomsoever, the right
to be retained in the service of the Company, and all Eligible Employees shall
remain subject to discharge to the same extent as if the Plan had never been
adopted.
c.If any provision of this Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof, and
this Plan shall be construed and enforced as if such provisions had not been
included.
d.If a Severed Employee dies while any amount is still payable to such Severed
Employee, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Plan to the executor, personal representative
or administrators of the Severed Employee’s estate.
e.The headings and captions herein are provided for reference and convenience
only, shall not be considered part of the Plan, and shall not be employed in the
construction of the Plan.
f.The Plan shall not be funded. No Eligible Employee shall have any right to, or
interest in, any assets of the Company which may be applied by the Company to
the payment of benefits or other rights under this Plan.
g.Any notice or other communication required or permitted pursuant to the terms
hereof shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by United States certified mail, return
receipt requested, or by overnight courier, postage prepaid, to the Company at
its corporate headquarters address, to the attention of the Chief Legal Officer
of the Company, or to the Eligible Employee at the Eligible Employee’s most
recent home address reflected on the books and records of the Company.
h.This Plan shall be construed and enforced according to the laws of the State
of Delaware, without regard to its principles of conflicts of law.
15



--------------------------------------------------------------------------------



i.Payments to a Severed Employee under this Plan shall be in lieu of any
severance or similar payments that otherwise might be payable under any plan,
program, policy or agreement sponsored or maintained by the Company that
provides severance benefits to employees upon termination of employment, except
that the payment or acceleration of equity or equity-based awards shall be in
addition to, rather than in lieu of, any payment or benefits due under the Plan.
j.The obligations under this Plan are intended to comply with the requirements
of Section 409A of the Code or an exemption or exclusion therefrom and shall in
all respects be administered in accordance with Section 409A of the Code. Each
payment of compensation under this Plan shall be treated as a separate payment
of compensation for purposes of applying Section 409A of the Code. All payments
to be made upon a termination of employment under this Plan may only be made
upon a “separation from service” under Section 409A of the Code to the extent
necessary in order to avoid the imposition of penalty taxes on a Severed
Employee pursuant to Section 409A of the Code. In no event may a Severed
Employee, directly or indirectly, designate the calendar year of any payment
under this Plan. Notwithstanding anything to the contrary in this Plan, all
reimbursements and in-kind benefits provided under this Plan that are subject to
Section 409A of the Code shall be made in accordance with the requirements of
Section 409A of the Code, including without limitation, where applicable, the
requirement that (a) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year; (b) the reimbursement of any eligible fees and expenses shall be
made no later than the last day of the calendar year following the year in which
the applicable fees and expenses were incurred; and (c) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.


[Signature page follows.]






16




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this Plan to be effective as of
the date first set forth above.


HOWMET AEROSPACE INC.




By: /s/ Neil E. Marchuk                
Name: Neil E. Marchuk
Title:     Executive Vice President and
Chief Human Resources Officer






[Signature Page]

